Title: From Benjamin Franklin to John Rutledge, [1779?]
From: Franklin, Benjamin
To: Rutledge, John


Sir,
[1779?]
The Bearer M. Savarit goes to America, with a View of establishing a House there, for Supplying the Country with Arms of various kinds of the Manufacture of Charleville, which is reckon’d one of the best in France: He is recommended to me as a Gentleman of excellent Character, by Persons of Distinction here; and I beg leave to recommend him to your Excellency, and to request for him your Countenance and Protection. I have the Honour to be, with great & sincere Respect, Your Excelly’s &c
To his Excellency John Rutledge Esqe Governor of South-Carolina.
